Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT
 


 
This Amendment to Employment Agreement is entered into this 5th day of January,
2009 by and between James Byrd, Jr. (“Employee”) and Gen2Media Corp. (“Company”)


 
1. Employee is the CEO of Company under written Employment Agreement dated
September 18, 2008. (“the Employment Agreement”).


2. The Employment Agreement calls for the Employee to earn a base salary of
$350,000 per year, plus certain increases, however, Employee has been deferring
all but $15,000 of said salary, per month since his hiring.


3. Now, with the difficulty of raising capital, and the desire of the Employee
to assist the Company in its cash flow needs, Employee has agreed to amend his
Employment Agreement in accordance with the terms hereof.


4. Employee hereby agrees to amend his base salary, effective as of January 1,
2009, to $200,000 per year.  Employee shall retain all other benefits as set
forth in the Employment Agreement, and all bonuses, in cash or stock options or
otherwise shall be at the sole discretion of the Board of Directors.
 
5. In consideration of this reduction, the Company has agreed, and does hereby
reduce the exercise price of Employees previously vested 4 million options from
10 cents to 5 cents.  Additionally, Employee shall be credited against the
exercise of said options with 100% of all deferred salary that has accrued
through December 31, 2008, and the Company will issue shares to Employee in the
appropriate amount of said deferred compensation, at the 5 cent per share strike
price.


6. This Agreement shall be effective as of January 1, 2009.  Unless specifically
modified by the terms hereof, all other terms and provisions of the Employment
Agreement shall remain in full force and effect.


7. This agreement is entered into in Orlando, Orange County, Florida, and shall
be governed under Florida Law.  This Agreement contains all terms and provisions
of any agreements or discussions between the parties relative to the matters
herein contained.  No alteration or modification of this Agreement shall be
binding unless the same is in writing and signed by all parties.  This agreement
is binding upon the parties hereto, their heirs, successors and assigns at law.
 
 
1

--------------------------------------------------------------------------------

 
 
Wherefore, this Amendment to Employment Agreement is executed on the date and
year stated above with the intent to be legally binding.
 
 

“Employee”“Gen2Media Corp”                                 By:
/s/
  By:
/s/
               
James S. Byrd Jr.  
   
Mary Spio, President
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2